AO 2458 (Rev. 02/18)     Judgment in a Criminal Case
              ,,       , Sheet 1



                                            UNITED STATES DISTRICT COURT
                                        Eastern District of Pennsy Ivan ia
                                                         )
              UNITED ST ATES OF AMERICA                        JUDGMENT IN A CRIMINAL CASE
                                                         )
                          v.                             )
                                                         )
                   MATTHEW MCTISH                              Case Number: DPAE5:16CR000179-001
                                                         )

                                                        MAY;· 1o1019 ~
                                                                                  USM Number: 75244-066

                                                                                   Laurel Gift, Esquire
                                                                  KMAN,Cldrk      Defendant's Attorney
THE DEFENDANT:                                                      Oeo. cierl<
                                                       -Y----
~ pleaded guilty to count(s)            1
                                      --------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

                                                                                                            Offense Ended

                                                                                                             7/1/2015




       The defendant is sentenced as provided in pages 2 through          __
                                                                           6 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               0   lS     Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material clianges in econorruc circumstances.

                                                                          4/26/2019




                                                                          Juan R. Sanchez, US District Judge
                                                                         Name and Title of Judge




                                                                          Date
                                                                                  s-/;o/;9
                                                                                   1      /
AO 2458 (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 4--Probati on
                                                                                                   Judgment- Page __2__ of          6
            .
DEFENDANT: MATTHEW MCTISH
CASE NUMBER: DPAE5:16CR000179-001
                                                           PROBATION

You are hereby sentenced to probation for a term of :
     Three years.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
4.   '2'.I You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 2090 I, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.    D You must participate in an approved program for domestic violence. (check if applicable)
7.    D You must make restitution in accordance with 18 U.S .C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8. You must pay the assessment imposed in accordance with 18 U.S .C. § 3013 .
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
l 0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines , or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
     AO 245B (Rev. 02/ 18) Judgment in a Cri minal Case
                           Sheet 4A - Probation

                                                                                                   Judgment- Page   --~3__      of   - - ~6~ - -
DEFENDANT: MATTHEW MCTISH
CASE NUMBER: DPAE5:16CR000179-001

                                            STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
        you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
13 .    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscoutts.gov.

Defendant's Signature                                                                                       Date
 AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4D - Probation

                                                                                               Judgment- Page    4     of       6
DEFEND{\.NT : MATTHEW MCTISH
CASE NUMBER: DPAE5:16CR000179-001

                                         SPECIAL CONDITIONS OF SUPERVISION

 The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office . The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation
or paid in full. The defendant shall not encumber or liqu idate interest in any assets unless it is in direct service of the fine or
restitution obligation or otherwise has the express approval of the Court.

Restitution is not an issue in this case.

It is further ordered that the defendant shall pay to the United States a fine of $50,000. The Court will waive the interest
requirement in this case . The fine is due immediately and shall be paid in full within 30 days of the J&C order.

The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing address or
residence that occurs while any portion of the fine remains unpaid .

It is further ordered that the defendant shall pay to the United States a total special assessment of $100, which shall be
due immediately.

 Defendant is to participate in 100 hours of community service.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment -   Page      5   of    6
DEFENDANT: MATTHEW MCTISH
CASE NUMBER: DPAE5:16CR000179-001
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                   JVTA Assessment*                Fine                         Restitution
 TOTALS            $ 100.00                      $                                 $ 50,000 .00               $



 D The determination of restitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless sp~ci_fied otherwise \n
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**




 TOTALS                               $                         0.00           $                         0.00
                                                                                   ----------


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(£). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).

 ~     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       ~ the interest requirement is waived for the            ~ fine      D restitution.
       D the interest requirement for the            D fine     •      restitution is modified as follows :

 * Justice for Victims of Trafficking Act of 2015 , Pub. L. No . 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments

                                                                                                         Judgment -   Page   6      of        6
DEFENDANT: MATTHEW MCTISH
CASE NUMBER: DPAE5:16CR000179-001

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     liZl   Lump sum payment of$         100.00             due immediately, balance due


             •liZl   not later than                              , or
                                                                            liZl
                     in accordance with
                                          •   C,   •    D,
                                                             •    E, or            F below; or

B     •      Payment to begin immediately (may be combined with           oc,           D D, or   D F below); or

C     D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                            (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal             _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                             (e.g., months or years), to commence _____ (e.g. , 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     O Payment during the term of supervised release will commence within        _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     liZl Special instructions regarding the payment of criminal monetary penalties:
               The defendant shall pay to the United States a fine of $50,000 . The Court will waive the interest requirement in this
               case. The fine is due immediately and shall be paid in full within 30 days of the J&C order.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
